950 F.2d 731
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Geral W. SOSBEE, Petitioner-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 91-7077.
United States Court of Appeals, Federal Circuit.
Nov. 13, 1991.

Before RICH, PAULINE NEWMAN and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Geral W. Sosbee appeals from the order of the Court of Veterans Appeals, No. 91-160 (April 26, 1991), dismissing his petition for lack of jurisdiction.   We affirm.

OPINION

2
The Court of Veterans Appeals dismissed Sosbee's appeal on the ground that the Board of Veterans Appeals had not issued a final decision in his case.   The Board of Veterans Appeals October 10, 1990 decision remanded Sosbee's claim to the regional office for further consideration.   The dismissal by the Court of Veterans Appeals was without prejudice to a later appeal by Sosbee if and when the Board of Veterans Appeals issues a final decision adversely affecting him.


3
Sosbee argues that the Court of Veterans Appeals should be compelled to accept jurisdiction of the case because the VA has delayed processing his application.   However, the Court of Veterans Appeals' jurisdiction is confined to review of final decisions of the Board of Veterans Appeals.   See 38 U.S.C. § 4052(a), redesignated as 38 U.S.C. § 7252(a);  38 U.S.C. § 4066, redesignated as 38 U.S.C. § 7266.*  Sosbee does not dispute that the Board has not issued a final decision in his case.   Accordingly, the decision of the Court of Veterans Appeals dismissing Sosbee's appeal as premature is affirmed.



*
 See Department of Veterans Affairs Health-Care Personnel Act of 1991, Pub.L. No. 102-40, § 402(b)(1), 105 Stat. 187, 238-239 (May 7, 1991)